 


 HJ 120 ENR: Approving the location of a memorial to commemorate the more than 5,000 slaves and free Black persons who fought for independence in the American Revolution.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. J. RES. 120 
 
JOINT RESOLUTION 
Approving the location of a memorial to commemorate the more than 5,000 slaves and free Black persons who fought for independence in the American Revolution. 
 
 
Whereas section 8908(b)(1) of title 40, United States Code, provides that the location of a commemorative work in Area I, as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, shall be deemed to be authorized only if a recommendation for that location is approved by law not later than 150 calendar days after Congress is notified of the recommendation; 
Whereas section 2860 of Public Law 112–239 (40 U.S.C. 8903 note) authorized the National Mall Liberty Fund D.C. to establish a memorial on Federal land in Area I or Area II, as depicted on such map, to honor the more than 5,000 slaves and free Black persons who fought for American independence in the Revolutionary War; and 
Whereas the Administrator of General Services has notified Congress of the Administrator’s determination that such memorial should be located in Area I: Now, therefore, be it 
 
That the location of a commemorative work to honor the more than 5,000 slaves and free Black persons who fought in the American Revolution, authorized by section 2860 of division B of Public Law 112–239 (40 U.S.C. 8903 note), within Area I as described on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B and dated June 24, 2003, is approved. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
